Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.  Claims 19 and 33 are amended.  Therefore, claims 19, 20, 25, 26, 33 and 39-52 are pending. 

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 25, 26, 33 and 39-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al. (US 20130109375) in view of Chung et al. (US 20070001854), and further in view of BACQUET (US 2015/0318583).
Claims 19 and 33, Zeiler teaches a back-end system (Fig. 10, remote system 135 and/or 140), comprising: 

a communications interface coupled to the processor (par. 72: devices 135 and/or 140 inherently include communication interface for receiving data relayed from gateway 615 pertaining to tools 605); 
wherein the processor is configured to:
determine a first detection range of a portable external device based on a first signal received via the communication interface (Fig. 10&27, par. 26, 67 and 116: multiple gateways 615 can be replaced with multiple computing device 618 with cellular antenna 115 for communicating data back to devices 135 and/or 140.  Thus, the computing devices 618 is interpret as equivalent to portable external device, and any information relayed by computing device 618 regarding the tool data would represent detection range data of that computing device detecting a tool 605 within distance); 
receive, via the communication interface, a second reception range from an additional portable external device (Fig. 10&27, par. 26, 67 and 116: multiple gateways 615 can be replaced with multiple computing device 618 with cellular antenna 115 for communicating data back to devices 135 and/or 140.  Thus, the computing devices 618 is interpret as equivalent to portable external device, and any information relayed by computing device 618 regarding the tool data would represent detection range data of that computing device detecting a tool 605 within distance).
Zeiler does not specifically teach:

In the field of endeavor, Chung teaches a system for object monitoring, locating, and tracking employing RFID devices.  He goes on to teach receiving at a plurality of relay devices 30 transmission from an RFID tag T, and with the received transmission, relay to central processing station TS/PC (Fig. 1, par 27).  In addition, the system utilizes intersection range of the relay devices 30 that received the RFID tag T data in order to determine the location of the RFID tag (par. 41-42 and 67-68).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zeiler’s location determination method with location determination through intersection of reception signal as taught by Chung would have been a known alternative way in which location of an object can be determine.
Zeiler in view of Chung does not teach wherein the portable electrical energy storage device includes a case and a transponder inside the case. 
In the field of endeavor, BACQUET teaches a communication system in an electric battery. He goes on to teach a battery 14 comprises twelve elementary cells c.sub.1 to c.sub.12 connected in series between terminals V+ and V- supplying a DC voltage. For example, the slave device S comprises a temperature sensor or an electronic identification tag.  For the sake of clarity, no protective casing of the battery 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zeiler in view of Chung’s battery protective housing to include a tag houses with the housing along with the battery cell as taught by BACQUET as an alternative way for attaching the tag for identification purpose. 

Claim 20, the combination teaches wherein the portable external device is a mobile computing device (Zeiler par. 116: computing device 116), and wherein the portable electrical energy storage device is a battery (Zeiler Fig. 1, tool 105 includes battery 160).

Claim 25, the combination teaches wherein the processor is configured to collect data from the portable electrical energy storage device (Zeiler 67-68: transmits tool data to 135 and/or 140).

Claim 26, the combination teaches wherein the processor is configured to transmit data to the portable electrical energy storage device (Zeiler par. 93: transmits update to tool 105 remotely).



Claims 40 and 47, the combination teaches wherein the portable external device includes an electrically powered vehicle (Zeiler par. 200: the vehicle 1051 is a hybrid vehicle, electric vehicle).

Claims 41 and 48, the combination does not specifically teach wherein the portable external device includes a scooter.
Ziler teaches vehicle 1051 is a hybrid vehicle, electric vehicle, or another alternative fuel-type vehicle (par. 200). 
Thus, it would an obvious to one of ordinary skill in the art at the time of filing to utilize scooter as a known alternative type of vehicle.  

Claims 42 and 49, the combination does not specifically teach wherein the portable external device includes an electrically powered scooter.
Ziler teaches vehicle 1051 is a hybrid vehicle, electric vehicle, or another alternative fuel-type vehicle (par. 200). 
Thus, it would an obvious to one of ordinary skill in the art at the time of filing to utilize electrically powered scooter as a known alternative type of vehicle.  



Claims 44 and 51, the combination teaches wherein the one or more portable electrical energy storage devices include capacitors (Zeiler Fig. 1, tool 105 includes battery 160 are considered capacitors storing charges).

Claims 45 and 52, the combination teaches wherein the one or more portable electrical energy storage devices are for powering the portable external device (Zeiler par. 199-200: gateway 615a may select which power source to use, the power tool battery 760 or the vehicle battery 1062, based on one or both of their respective charge levels).

Response to Arguments
Applicant's arguments filed 01/19/2022 are moot in view of new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN T NGUYEN/Primary Examiner, Art Unit 2683